     Case 1:18-cv-00846-NONE-JLT Document 35 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    PHILIP JAMES ROGERS,                                 CASE NO. 1:18-cv-0846 NONE JLT (PC)
12                          Plaintiff,                     ORDER VACATING ORDER TO SHOW
                                                           CAUSE
13           v.
                                                           (Doc. 28)
14
      RODRIGUEZ, et al.,
                                                           SIXTY-DAY DEADLINE
15
                            Defendants.
16

17          Plaintiff is proceeding in this action against Kern Valley State Prison Sergeant Benecourt

18   and Correctional Officer Rodriguez on an Eighth Amendment claim stemming from an incident

19   that occurred in the KVSP kitchen on June 22, 2017. Sergeant Benecourt has now been served

20   and appeared in this action. Additionally, the Court recently issued the Discovery and Scheduling

21   Order. (Doc. 32.) As for defendant Rodriguez, the summons directed to this defendant was

22   returned unexecuted on April 17, 2020, because, per the KVSP Litigation Coordinator, “there was

23   no ‘officer Rodriguez working that area on the day stated in his complaint.’ They will not accept

24   service.” (Doc. 23.)

25          Due to the failure to serve this defendant within the time prescribed by Federal Rule of

26   Civil Procedure 4(m), plaintiff was directed to show cause why defendant Rodriguez should not

27   be dismissed. (Doc. 28.) In his response to the order to show cause, plaintiff states that he

28


                                                       1
     Case 1:18-cv-00846-NONE-JLT Document 35 Filed 10/14/20 Page 2 of 2


 1   mistakenly misidentified the defendant Rodriguez as a correctional officer and seeks additional
 2   time to conduct discovery to properly identify this defendant. (Doc. 34.) If plaintiff establishes
 3   good cause for the failure to effectuate timely service, the Court is required to extend the time for
 4   service. Fed. R. Civ. P. 4(m). Therefore, good cause appearing, the Court ORDERS as follows:
 5          1. The order to show cause (Doc. 28) is VACATED;
 6          2. Plaintiff is granted an additional 60 days from the date of this Order to identify
 7               defendant Rodriguez using traditional discovery methods. Once he has ascertained the
 8               identify of this defendant, he may then move to amend his pleading. Once amended,
 9               the Court will direct the United States Marshal to re-serve this defendant.
10
     IT IS SO ORDERED.
11

12      Dated:     October 14, 2020                             /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
